J-A20017-15

                             2015 Pa. Super. 214



COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellant

                   v.

ROYSCE HAYNES,

                        Appellee                      No. 2067 EDA 2014


            Appeal from the Judgment of Sentence July 1, 2014
           In the Court of Common Pleas of Philadelphia County
 Criminal Division at No(s): CP-51-CR-0014368-2012, CP-51-CR-0014369-
                                   2012


COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

ROYSCE HAYNES,

                        Appellant                     No. 2219 EDA 2014


            Appeal from the Judgment of Sentence July 1, 2014
           In the Court of Common Pleas of Philadelphia County
 Criminal Division at No(s): CP-51-CR-0014368-2012, CP-51-CR-0014369-
                                   2012


BEFORE: DONOHUE, SHOGAN, and WECHT, JJ.

OPINION BY SHOGAN, J.:                           FILED OCTOBER 05, 2015

     In   these   cross-appeals,    Roysce   Haynes     (“Haynes”)   and   the

Commonwealth appeal from the judgment of sentence entered on July 1,

2014, in the Philadelphia County Court of Common Pleas.       On appeal, the
J-A20017-15


Commonwealth challenges the trial court’s refusal to apply 42 Pa.C.S. §

9715, which mandates a life sentence for a defendant “who has previously

been convicted at any time of murder,” based on the trial court’s conclusion

that the term “murder” excludes “murder of an unborn child.” In his cross-

appeal, Haynes claims that the sentence of thirty-five to seventy years of

incarceration is manifestly excessive and fails to take into consideration his

mental health needs. After careful review, we conclude that neither party is

entitled to relief, and we affirm the judgment of sentence.

      The trial court set forth the relevant factual background of this matter

as follows:

            During the afternoon of September 10, 2012, Philadelphia
      Probation and Parole Officers Shondell Williams and Evan Moore-
      Mathis visited [Haynes]. As they approached his apartment, they
      saw him sitting on the steps outside the apartment entrance. He
      appeared stunned and was somewhat unresponsive to questions.
      His head was lowered and when asked whether the police should
      be summoned, he said yes. N.T. April 29, 2014, pp. 81-87.

            Philadelphia Police Officer Jonathan Ransom was called to
      850 Chelton Avenue in the Germantown section of Philadelphia.
      There he encountered [Haynes], who told him that he had been
      in an argument with his girlfriend, that the argument had
      become physical, and that he had choked her. When Officer
      Ransom went inside [Haynes’s] apartment, he saw the decedent,
      Atiya Perry, lying on the floor and bleeding from the head. She
      had no signs of life. Officer Ransom noticed a bloody towel lying
      on the floor near her head. Id. at 32-46.

            Dr. Marlin Osbourne, Assistant Medical Examiner,
      performed the autopsy on the decedent and determined that her
      death was a homicide achieved by strangulation. [The decedent]
      also had small lacerations on her left cheek. Dr. Osbourne
      determined that based on the size of the fetus in her uterus, she


                                    -2-
J-A20017-15


         had been pregnant for seven weeks at the time of her death. Id.
         at 113-124.

               Detective Edward Tolliver took a statement from [Haynes]
         the day of the killing. In it, [Haynes] acknowledged killing the
         decedent. He said that the decedent had been hitting him with a
         closed fist on the side of his head and that she had tried to use
         pepper spray against him, and that he choked her. He also said
         that the decedent had told him that she was pregnant, but that
         he did not believe her. Id. at 139-157. Detective Tracey Byard
         searched the apartment in the immediate aftermath of the
         murder. He did not find any mace or pepper spray anywhere in
         the apartment. Id. at 189. Prenatal vitamins and magazines
         about pregnancy were found in the apartment. Id. at 68-69.

Trial Court Opinion, 9/18/14, at 2-3 (footnote omitted).

         On September 10, 2012, Haynes was arrested and charged with

murder and murder of an unborn child.1 On April 30, 2014, following a jury

trial, Haynes was found guilty of murder in the third degree for killing Atiya

Perry and third-degree murder of her unborn child.                  On July 1, 2014, the

trial court sentenced Haynes to a term of twenty to forty years of

incarceration on the third-degree murder charge and a consecutive term of

fifteen to thirty years of incarceration for third-degree murder of an unborn

child.    This resulted in an aggregated sentence of thirty-five to seventy

years. On July 21, 2014, the Commonwealth filed a timely notice of appeal

and      on   July   22,   2014,   Haynes      filed   a   timely   cross-appeal.   The



____________________________________________


1
 An additional charge of abuse of a corpse was dismissed at the preliminary
hearing.



                                           -3-
J-A20017-15


Commonwealth, Haynes, and the trial court have complied with Pa.R.A.P.

1925.

Commonwealth’s Appeal at 2067 EDA 2014

        In a case of first impression, in the appeal at Superior Court Docket

Number 2067 EDA 2014, the Commonwealth presents the following issue for

this Court’s consideration:

        Did the lower court impose an illegal sentence by declining to
        comply with 42 Pa.C.S. § 9715?

Commonwealth’s Brief at 2.

        We review an illegal-sentence claim pursuant to the following

parameters:

        The scope and standard of review applied to determine the
        legality of a sentence are well established. If no statutory
        authorization exists for a particular sentence, that sentence is
        illegal and subject to correction. An illegal sentence must be
        vacated. In evaluating a trial court’s application of a statute, our
        standard of review is plenary and is limited to determining
        whether the trial court committed an error of law.

Commonwealth v. Poland, 26 A.3d 518, 523 (Pa. Super. 2011) (citation

omitted).

        Here, the Commonwealth avers that the trial court erred in failing to

apply the sentencing requirement set forth in 42 Pa.C.S. § 9715, which

provides as follows:

        Life imprisonment for homicide

        (a) Mandatory life imprisonment.--Notwithstanding the
        provisions of section 9712 (relating to sentences for offenses
        committed with firearms), 9713 (relating to sentences for

                                       -4-
J-A20017-15


     offenses committed on public transportation) or 9714 (relating to
     sentences for second and subsequent offenses), any person
     convicted of murder of the third degree in this Commonwealth
     who has previously been convicted at any time of murder
     or voluntary manslaughter in this Commonwealth or of the same
     or substantially equivalent crime in any other jurisdiction shall be
     sentenced to life imprisonment, notwithstanding any other
     provision of this title or other statute to the contrary.

42 Pa.C.S. § 9715(a) (emphasis added).

     The crimes for which Haynes was convicted, third-degree murder and

third-degree murder of an unborn child, are defined as follows:

     § 2501. Criminal homicide

     (a) Offense defined.--A person is guilty of criminal homicide if
     he intentionally, knowingly, recklessly or negligently causes the
     death of another human being.

     (b) Classification.--Criminal homicide shall be classified as
     murder, voluntary manslaughter, or involuntary manslaughter.

18 Pa.C.S. § 2501.

     § 2502. Murder

     (a) Murder of the first degree.--A criminal homicide
     constitutes murder of the first degree when it is committed by an
     intentional killing.

     (b) Murder of the second degree.--A criminal homicide
     constitutes murder of the second degree when it is committed
     while defendant was engaged as a principal or an accomplice in
     the perpetration of a felony.

     (c) Murder of the third degree.--All other kinds of murder
     shall be murder of the third degree. Murder of the third degree is
     a felony of the first degree.

18 Pa.C.S. § 2502.




                                    -5-
J-A20017-15


      § 2604. Murder of unborn child

                                     * * *

      (c) Third degree murder of unborn child.--

            (1) All other kinds of murder of an unborn child shall
            be third degree murder of an unborn child.

            (2) The penalty for third degree murder of an unborn
            child is the same as the penalty for murder of the
            third degree.

18 Pa.C.S. § 2604(c).

      The Commonwealth argues that the trial court erred in not imposing a

life sentence and cites to Commonwealth v. Morris, 958 A.2d 569 (Pa.

Super. 2008) (en banc) as support for its argument. Commonwealth’s Brief

at 7. In Morris, a case where the appellant was convicted of two separate

counts of third-degree murder, an en banc panel of this Court concluded that

even though both convictions arose from the same criminal incident and

trial, the trial court did not err in applying 42 Pa.C.S. § 9715 and imposing a

life sentence.   The Morris Court concluded that while the appellant was

convicted of two third-degree murders in the same trial, the “at any time”

language from the statute allowed one of the murder convictions to mandate

a life sentence for the other murder conviction.

      The Commonwealth also argues that the term “murder” as used in the

phrase “previously been convicted at any time of murder” is unambiguous

and includes “murder of an unborn child.”          Commonwealth’s Brief at 7.

Thus, the Commonwealth asserts that Haynes was “previously convicted of

                                     -6-
J-A20017-15


murder” because the jury convicted him of third-degree murder of an

unborn child as well as third-degree murder of decedent, Atiya Perry.

Accordingly, the Commonwealth claims the trial court imposed an illegal

sentence when it did not sentence Haynes to a mandatory term of life in

prison. Commonwealth’s Brief at 7.

       It is undisputed that 42 Pa.C.S. § 9715 provides that when a

defendant “has previously been convicted at any time of murder or voluntary

manslaughter in this Commonwealth or of the same or substantially

equivalent crime in any other jurisdiction” it triggers the application of a life

sentence for a separate third-degree murder conviction.           Morris further

instructs us that the order of commission or conviction of the offenses is

immaterial so long as the defendant has been convicted of another

“murder.”     Morris, 958 A.2d at 580.         However, the facts of the case sub

judice raise an additional issue: does murder of an unborn child qualify

as a crime contemplated by section 9715 that requires a life sentence upon

a separate third-degree murder conviction?            Because we conclude that

murder of an unborn child is not an offense enumerated in section 9715

which triggers a mandatory life sentence,2 we affirm.

____________________________________________


2
  Given our disposition, we decline to address the applicability of Morris.
However, we note that Morris may raise issues under Alleyne v. United
States, 133 S. Ct. 2151 (2013). In Alleyne, the United States Supreme
Court recognized a narrow exception for the fact of a prior conviction. Id.
at 2160, n.1 (citing Almendarez–Torres v. United States, 523 U.S. 224
(Footnote Continued Next Page)


                                           -7-
J-A20017-15


         Section 9715 states that if a defendant is convicted of murder or

voluntary     manslaughter       in   the   Commonwealth   of   Pennsylvania,   the

mandatory sentence of life in prison applies if that defendant is convicted of

an additional third-degree murder. 42 Pa.C.S. § 9715(a). However, section

9715(a) makes no mention of the separate crime of murder of an unborn

child.      This creates some ambiguity, or uncertainty, in the statute.

Accordingly, we look to our well-established rules of statutory construction.

                In considering a question of statutory construction, we are
         guided by the sound and settled principles set forth in the
         Statutory Construction Act, including the primary maxim that the
         object of statutory construction is to ascertain and effectuate
         legislative intent. 1 Pa.C.S. § 1921(a). In pursuing that end, we
         are mindful that “when the words of a statute are clear and free
         from all ambiguity, the letter of it is not to be disregarded under
         the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). Indeed,
         “as a general rule, the best indication of legislative intent is the
         plain language of a statute.” In reading the plain language,
         “words and phrases shall be construed according to rules of
         grammar and according to their common and approved usage,”
         while any words or phrases that have acquired a “peculiar and
         appropriate meaning” must be construed according to that
         meaning. 1 Pa.C.S. § 1903(a). However, when interpreting non-
         explicit statutory text, legislative intent may be gleaned from a
         variety of factors, including, inter alia: the occasion and
         necessity for the statute; the mischief to be remedied; the
         object to be attained; the consequences of a particular
         interpretation; and the contemporaneous legislative history. 1
                       _______________________
(Footnote Continued)

(1998)).     In Morris, however, the defendant did not have a prior
conviction, but rather was convicted concurrently of crimes, one of which
triggered the application of the mandatory minimum. Furthermore, the
Supreme Court in Alleyne appeared willing to revisit Almendarez–Torres,
but it declined to do so because the parties did not raise the issue of the
continued viability of Almendarez–Torres. Alleyne, 133 S. Ct. at 2160,
n.1.



                                            -8-
J-A20017-15


      Pa.C.S. § 1921(c). Moreover, while statutes generally should be
      construed liberally, penal statutes are always to be construed
      strictly, 1 Pa.C.S. § 1928(b)(1), and any ambiguity in a penal
      statute should be interpreted in favor of the defendant.

Commonwealth v. Grow, 2015 Pa. Super. 186, at *1-*2, ___ A.3d ___,

___ (Pa. Super. 2015) (en banc) (citation omitted).

      “Murder of an unborn child” is contained in Chapter 26 of the Crimes

Code, entitled “Crimes Against the Unborn Child Act,” as opposed to

“criminal homicide,” which is set forth in Chapter 25. Thus, the legislature

separated crimes against unborn children, including murder of an unborn

child, from crimes committed against other victims, and it placed crimes

against unborn children in a wholly separate chapter of the Crimes Code.

      The Commonwealth argues that: “it cannot be seriously suggested

that ‘murder’ as used in § 9715 does not include all the degrees of

murder[.]” Commonwealth’s Brief at 12 (emphasis in original). Insofar as

this assertion labels murder of an unborn child as a degree of murder

generally, the Commonwealth is incorrect. Murder of an unborn child as set

forth in Chapter 26 of the Crimes Code, be it of the first, second, or third

degree, is not a “degree” of Chapter 25 murder – it is a crime distinct from

murder as defined in Chapter 25. Additionally, the available sentences for

crimes committed under Chapter 25 and Chapter 26 are markedly different

in that first degree murder is a capital offense, but first-degree murder of an

unborn child is not. Commonwealth v. Murray, 83 A.3d 137 (Pa. 2013).




                                     -9-
J-A20017-15


      We are aware of no published case where a conviction for murder of

an unborn child under Chapter 26 served as the predicate to a life sentence

under 42 Pa.C.S. § 9715 for a separate conviction of Chapter 25 homicide,

or vice versa. Rather, what our research has uncovered is that in instances

where the facts are analogous to those in the case at bar, section 9715 was

not applied.

      In Commonwealth v. Luster, 71 A.3d 1029 (Pa. Super. 2013), the

defendant was convicted of third-degree murder and third-degree murder of

an unborn child, but he received an aggregate sentence of fourteen to

twenty-eight years of incarceration.           Similarly, in Commonwealth v.

Bullock, 913 A.2d 207 (Pa. 2006), the defendant was found guilty, but

mentally ill, of third-degree murder and voluntary manslaughter of an

unborn   child;   however,   the   trial   court   sentenced   the    defendant   to

consecutive terms of imprisonment of fifteen to forty years for the murder of

the adult victim, and to a term of five to twenty years for voluntary

manslaughter of the victim’s unborn child. Id. at 211. Additionally, a case

distinguishing murder of an unborn child from homicide generally is

Commonwealth v. Booth, 766 A.2d 843 (Pa. 2001).                      In Booth, the

Pennsylvania Supreme Court held that the death of an unborn child resulting

from a motor vehicle accident where the defendant was driving under the

influence does not serve as the predicate for the crime of homicide by

vehicle while driving under the influence.


                                      - 10 -
J-A20017-15


      Moreover, in another mandatory sentencing statute, 42 Pa.C.S. §

9714, which deals with sentences for second and subsequent offenses, the

Legislature specifically enumerated murder and murder of an unborn child as

separate offenses which can serve as a predicate offense to the imposition of

a mandatory minimum sentence. 42 Pa.C.S. § 9714(g).             The decision to

specifically include murder of an unborn child in section 9714 illustrates the

Legislature’s awareness that murder and murder of an unborn child are

separate offenses, and conversely, the absence of murder of an unborn child

from section 9715 indicates that the omission was volitional.

      In sum, the legislature chose to distinguish murder of an unborn child

from murder generally, and it chose not to add murder of an unborn child to

the predicate crimes specified in section 9715. The ambiguity evidenced in

this case could have been alleviated by the Legislature by its inclusion of

murder of an unborn child in section 9715, as it did in section 9714.

Because we conclude that murder of an unborn child is not one of the

offenses set forth in section 9715 triggering the imposition of a mandatory

life sentence for a separate conviction of third-degree murder, the trial court

was correct in holding that section 9715 did not mandate a life sentence in

the case at bar. The Commonwealth is entitled to no relief on its appeal.


Haynes’s Appeal at 2219 EDA 2014

      In Haynes’s cross-appeal at Superior Court Docket Number 2219 EDA

2014, Haynes presents the following issue for this Court’s consideration:


                                    - 11 -
J-A20017-15


      Did not the sentencing court abuse its discretion and impose a
      manifestly excessive sentence when it sentenced the appellant
      to 35 to 70 years[’] incarceration following a jury trial on the
      charges of third degree murder, 18 Pa.C.S. § 2502(c) and third
      degree murder of an unborn child, 18 Pa.C.S. § 2604(c), where
      even the aggravated range of the sentencing guidelines called
      for a lesser sentence and the trial court failed to take into
      consideration appellant’s mental health needs?

Haynes’s Brief, at 4.

      Haynes’s issue challenges the discretionary aspects of his sentence.

We note that “[t]he right to appeal a discretionary aspect of sentence is not

absolute.”   Commonwealth v. Martin, 727 A.2d 1136, 1143 (Pa. Super.

1999). Rather, where an appellant challenges the discretionary aspects of a

sentence, the appeal should be considered a petition for allowance of appeal.

Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

             [W]e conduct a four-part analysis to determine: (1)
             whether appellant has filed a timely notice of appeal,
             see Pa.R.A.P. 902 and 903; (2) whether the issue
             was properly preserved at sentencing or in a motion
             to reconsider and modify sentence, see Pa.R.Crim.P.
             [708]; (3) whether appellant’s brief has a fatal
             defect, Pa.R.A.P. 2119(f); and (4) whether there is a
             substantial question that the sentence appealed from
             is not appropriate under the Sentencing Code, 42
             Pa.C.S.A. § 9781(b).




                                     - 12 -
J-A20017-15


Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)).   The determination of whether there is a substantial question is

made on a case-by-case basis, and this Court will grant the appeal only

when the appellant advances a colorable argument that the sentencing

judge’s actions were either: (1) inconsistent with a specific provision of the

Sentencing Code; or (2) contrary to the fundamental norms which underlie

the sentencing process. Commonwealth v. Sierra, 752 A.2d 910, 912-913

(Pa. Super. 2000).

      Herein, the first three requirements of the four-part test are met:

Haynes brought a timely appeal, raised the challenges in a post-sentence

motion, and included in his appellate brief the necessary separate concise

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f). Therefore, we next determine whether Haynes raises a

substantial question requiring us to review the discretionary aspects of the

sentence imposed by the trial court.

      In his Pa.R.A.P. 2119(f) statement, Haynes argues first that the trial

court failed to consider his mental health issues and rehabilitative needs.

Haynes’s Brief at 10. However, this Court has held on numerous occasions

that a claim of inadequate consideration of such factors does not raise a

substantial question for our review. E.g., Commonwealth v. Cannon, 954
A.2d 1222, 1229 (Pa. Super. 2008).      We point out that Haynes does not

allege that the trial court was unaware of his mental health issues or his


                                    - 13 -
J-A20017-15


rehabilitative needs.       Indeed, Haynes has not raised an issue that his

sentence is “(1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Moury, 992 A.2d at 170. Thus, we conclude that this

claim fails to present a substantial question for review.3

       Next, Haynes avers that the trial court sentenced him to a term of

imprisonment that exceeded the aggravated range of the sentencing

guidelines resulting in a manifestly excessive sentence.     Haynes’s Brief at

11-12. While a bald claim of excessiveness does not present a substantial

question for review, a claim that the sentence is manifestly excessive,

inflicting too severe a punishment, does present a substantial question.

Commonwealth v. Cartrette, 83 A.3d 1030, 1038 (Pa. Super. 2013).

Because Haynes’s second issue arguably presents a claim that the sentence

is manifestly excessive and too severe, we conclude that Haynes has

presented a substantial question, and we proceed with our analysis.

       Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest
____________________________________________


3
   We also point out that this argument is belied by the record. The trial
court specifically noted that it reviewed Haynes’s Presentence Investigation
(“PSI”) report and Mental Health Report prior to sentencing.            N.T.,
Sentencing, 7/1/14, at 4. Where a sentencing court is informed by a PSI
report, “it is presumed that the court is aware of all appropriate sentencing
factors and considerations, and that where the court has been so informed,
its discretion should not be disturbed.” Commonwealth v. Ventura, 975
A.2d 1128, 1135 (Pa. Super. 2009).



                                          - 14 -
J-A20017-15


abuse of discretion.    Commonwealth v. Fullin, 892 A.2d 843, 847 (Pa.

Super. 2006). In this context, an abuse of discretion is not shown merely by

an error in judgment.       Id.    Rather, the appellant must establish, by

reference to the record, that the sentencing court ignored or misapplied the

law, exercised its judgment for reasons of partiality, prejudice, bias or ill will,

or arrived at a manifestly unreasonable decision. Id.

      Haynes argues that the trial court sentenced him to “a sentence that

far exceeded the aggravated range of the sentencing guidelines.” Haynes’s

Brief 35. Haynes is mistaken.

      Haynes correctly notes that the offense gravity score (“OGS”) was

fourteen while his prior record score (“PRS”) was two. Haynes’s Brief at 11.

Haynes also correctly notes that the sentencing guidelines provide a

minimum recommended sentence of between eight years up to the statutory

limit. Id. It is at this point, however, that Haynes proffers a non sequitur.

He asserts that:

      the trial court imposed a sentence that far exceeded the
      aggravated range of the sentencing guidelines. [Haynes’s] prior
      record consisted of an aggravated assault conviction, graded as
      a felony of the second degree and a simple assault conviction,
      thereby adding two points to his prior record score. The offense
      gravity score for both crimes he was convicted of, third degree
      murder and third degree murder of an unborn child, was
      fourteen. 204 Pa.Code § 303.7. Consequently, the sentencing
      guidelines recommended a range of ninety-six (96) months (or
      eight years) to the statutory limit, plus or minus twelve months.
      204 Pa.Code § 303.7. The trial court essentially disregarded
      this range and sentenced Mr. Haynes to an aggregate
      term of 35 to 70 years in custody.


                                      - 15 -
J-A20017-15


Haynes’s Brief at 35 (emphasis added).

        After review, the trial court clearly did not disregard the sentencing

guidelines.     In fact, in both the third-degree murder and third-degree

murder of a child convictions, Haynes received a sentence in the standard

range of the guidelines.

        As noted, the applicable standard minimum-range sentence for each

crime was between eight years and the statutory limit.                204 Pa.Code §

303.16. For the third-degree murder charge, Haynes received a sentence of

twenty to forty years of imprisonment. Because forty years is the statutory

maximum,4 and because a minimum sentence cannot be more than half of

the maximum sentence,5 the statutory limit for the minimum was twenty

years.      Therefore,    Haynes’s     sentence    of   twenty   to   forty   years   of

incarceration for third-degree murder was a standard-range sentence.

        The same logic holds true for the sentence imposed for murder of an

unborn child.      For the third-degree murder of an unborn child charge,

Haynes received a sentence of fifteen to thirty years of imprisonment.

Again, forty years is the statutory maximum,6 and because, as explained

above, a minimum sentence cannot be more than half of the maximum
____________________________________________


4
    18 Pa.C.S. § 1102(d).
5
    42 Pa.C.S. § 9756(b)(1).
6
    18 Pa.C.S. § 1102(d).




                                          - 16 -
J-A20017-15


sentence, the statutory limit on the minimum was twenty years.              Thus,

Haynes’s sentence of fifteen to thirty years of incarceration for third-degree

murder of an unborn child was a standard-range sentence, and no relief is

due.7

        In conclusion, we discern no error in the trial court’s conclusion that 42

Pa.C.S. § 9715 was not applicable under the facts of this case, and

therefore, the Commonwealth is entitled to no relief in the appeal at 2067

EDA 2014. Additionally, we conclude that there was no abuse of discretion

in the sentence the trial court imposed, and Haynes is entitled to no relief in

the appeal at 2219 EDA 2014.              Accordingly, we affirm the judgment of

sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/5/2015


____________________________________________


7
  To the extent that Haynes views his aggregate sentence of thirty-five to
seventy years as excessive due to the consecutive nature of the sentences,
that claim is completely undeveloped in his brief. As such, we deem any
argument as to the sentences being served consecutively waived on appeal.
Commonwealth v. Palo, 24 A.3d 1050, 1058 (Pa. Super. 2011).



                                          - 17 -
J-A20017-15




              - 18 -